IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEFFREY W. MCCRAY,                      §
                                        §
      Defendant-Below,                  §   No. 615, 2014
      Appellant,                        §
                                        §
      v.                                §   Court Below: Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for New Castle County
                                        §   Cr. No. 0608002441
      Plaintiff-Below,                  §
      Appellee.                         §

                          Submitted: November 18, 2014
                          Decided:   November 24, 2014

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

                                     ORDER

      This 24th day of November 2014, it appears to the Court that:

      (1)    On November 3, 2014, the Court received the appellant’s notice of

appeal from a Superior Court order, dated September 29, 2014, denying his motion

for correction of an illegal sentence. Under Supreme Court Rule 6, a timely notice

of appeal should have been filed on or before October 29, 2014.

      (2)    The Senior Court Clerk issued a notice directing the appellant to show

cause why this appeal should not be dismissed as untimely filed under Supreme

Court Rule 6. The appellant filed a response to the notice to show cause on

November 18, 2014. In his response, the appellant argues that his pro se status

means he should be held to a less stringent standard.
          (3)    Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period

in order to be effective.2 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.3

Unless an appellant can demonstrate that the failure to file a timely notice of

appeal is attributable to court-related personnel, an untimely appeal cannot be

considered.4

          (4)    The appellant does not claim that court-related personnel are

responsible for his untimely filing. Consequently, this case does not fall within the

exception to the general rule that mandates the timely filing of a notice of appeal.

Thus, the Court concludes that this appeal must be dismissed.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice



1
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
    Supr. Ct. R. 10(a).
3
    Carr v. State, 554 A.2d at 779.
4
    Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).

                                                    2